                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ETIMINE USA INC.,                              )
                                               )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )       Civil Action No.
                                               )
GOKHAN YAZICI, and                             )       JURY DEMAND
YZC CONSULTING LTD.,                           )
                                               )
               Defendants.                     )
                                               )

                                  DISCLOSURE STATEMENT

               Pursuant to LCvR 7.1 of the Western District of Pennsylvania and to enable

Judges and Magistrate Judges to evaluate possible disqualification or recusal, the undersigned

counsel for Etimine USA, Inc. (“Etimine”), in the above captioned action, certifies that there are

no parents, subsidiaries and/or affiliates of said party that have issued shares or debt securities to

the public.

                                                       Respectfully submitted,

Dated: May 15, 2020
                                               By:     /s/ Stephen S. Stallings
                                                       Stephen S. Stallings, Esq.
                                                       PA Bar No. 205131
                                                      THE LAW OFFICES OF STEPHEN S.
                                                      STALLINGS, ESQ.
                                                      310 Grant Street, Suite 3600
                                                      Pittsburgh, PA 15219
                                                      Tel: 412-322-7777
                                                      Fax: 412-322-7773
                                                      attorney@stevestallingslaw.com


                                                      Mehmet Baysan (NY 4922159)
                                                      (pro hac vice to be filed)
                                                      BREEDING HENRY BAYSAN PC
                                                    7 World Trade Center
                                                    250 Greenwich Street, 46th Floor
                                                    New York, NY 1006
                                                    Tel: 212-235-1127
                                                    mbaysan@bhblegal.com

                                                    Matthew W. Olinzock (NY 4926846)
                                                    (pro hac vice to be filed)
                                                    BREEDING HENRY BAYSAN PC
                                                    900 South Gay Street, Suite 1950
                                                    Knoxville, Tennessee 37902
                                                    Tel: 865-670-8535
                                                    Fax: 865-670-8536
                                                    molinzock@bhblegal.com

                                                    Counsel for Plaintiff Etimine USA, Inc.



                                CERTIFICATE OF SERVICE

       I, Stephen S. Stallings, an attorney, certify that on May 15, 2020, I served the above

foregoing document by causing true and accurate copies of such paper to be filed and transmitted

to all counsel of record via the Court’s CM/ECF electronic filing system..




                                                     /s/ Stephen S. Stallings
                                                     Stephen S. Stallings, Esq.
